                Case 4:18-cr-00452-JD Document 18 Filed 02/14/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 BRIGID S. MARTIN (CABN 231705)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Brigid.Martin@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   Case No. CR 18-452 JD
                                                      )
14           Plaintiff,                               )   STIPULATION AND PROTECTIVE ORDER
                                                      )   [PROPOSED]
                                                          xxxxxxxxxx
15      v.                                            )
                                                      )
16   SIAOSI ALEAMOTUA,                                )
                                                      )
17           Defendant.                               )
                                                      )
18

19           With the agreement of the parties, the Court enters the following Protective Order:
20           Defendant is charged with violations of 18 U.S.C. §§ 922(g)(1) and 111(a) & (b). The United
21 States has received a discovery request and will produce documents and other materials pertaining to the

22 defendant and the charged offenses to defense counsel. The discovery to be provided includes medical

23 records or other patient information of individuals covered by the Health Insurance Portability and

24 Accountability Act of 1996 (HIPAA) (“Medical Information”). These documents are Bates-labeled SA-

25 US-PROTORDER-000001-218 and have been redacted to protect personal identifying information.

26           To ensure that Medical Information is not subject to unauthorized disclosure or misuse,
27           IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and
28
     STIP. AND [PROP.] PROTECTIVE ORDER
     CR 18-452 JD                       1
                Case 4:18-cr-00452-JD Document 18 Filed 02/14/19 Page 2 of 3



 1 employees (collectively, “the defense team”) may review with the defendant all discovery material

 2 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

 3 make copies of, or have unsupervised access to, any discovery material produced by the government that

 4 contains Medical Information, specifically, the documents Bates-labeled SA-US-PROTORDER-

 5 000001-218.

 6          Defense counsel may provide copies of Medical Information to any experts retained to assist

 7 with the preparation of the defense in the captioned case. The defendant, all members of the defense

 8 team, and any experts who receive discovery under this Order shall be provided a copy of this Order

 9 along with those materials and shall initial and date the order reflecting their agreement to be bound by
10 it.

11          The materials provided pursuant to this protective order may only be used for the specific

12 purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

13          This Order shall also apply to any copies made of any materials covered by this Order.

14          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

15 shall provide the Medical Information and documents labeled SA-US-PROTORDER-000001-218, to

16 any third party (i.e., any person who is not a member of the defense team) or make any public disclosure

17 of the same, other than in a court filing, without the government’s express written permission or further

18 order of this Court. If a party files a pleading that references or contains or attaches Protected

19 Information subject to this Order, that filing must be under seal. 1

20          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

21 Protective Order (including any copies) to the United States within 14 days of the United States’ request

22 for return of the items after whichever event occurs last in time: dismissal of all charges against the

23 defendant; defendant’s acquittal; defendant’s sentencing; or the conclusion of any direct appeal. After

24 the United States receives documents and materials subject to this Order, it shall maintain those

25 documents and materials until the period for filing a motion under 28 U.S.C. § 2255 has expired. After

26

27          1
            This Order authorizes such filings under seal and the parties are not required to seek additional
28 authorization from the Court to do so.
   STIP. AND [PROP.] PROTECTIVE ORDER
   CR 18-452 JD                                    2
                Case 4:18-cr-00452-JD Document 18 Filed 02/14/19 Page 3 of 3



 1 the statutory period for filing a motion under 28 U.S.C. § 2255 has expired, the United States is free to

 2 destroy documents and materials subject to this Order. If defendant is represented by counsel and files a

 3 motion pursuant to 28 U.S.C. § 2255, the United States will provide counsel with the documents and

 4 materials subject to this Protective Order under the terms of this Order. Defendant’s attorney in any

 5 motion under 28 U.S.C. § 2255 shall return the documents and materials subject to this Protective Order

 6 within 14 days after the district court’s ruling on the motion or 14 days after the conclusion of any direct

 7 appeal of the district court’s order denying the motion, whichever is later. This stipulation is without

 8 prejudice to either party applying to the Court to modify the terms of any protective order. This Court

 9 shall retain jurisdiction to modify this Order upon motion of either party even after the conclusion of
10 district court proceedings in this case.

11

12     IT IS SO STIPULATED.                                 DAVID L. ANDERSON
                                                            United States Attorney
13

14
       Dated:                                               __/s/___________________________________
15                                                          BRIGID S. MARTIN
16                                                          Assistant United States Attorney

17

18                                                          __/s/___________________________________
                                                            ANGELA M. HANSEN
19                                                          Counsel for Defendant
20

21
       IT IS SO ORDERED.
22

23
       Dated: 2/26/19                                       HON. JAMES DONATO
24                                                          United States District Judge

25

26

27

28
     STIP. AND [PROP.] PROTECTIVE ORDER
     CR 18-452 JD                       3
